
	
		I
		111th CONGRESS
		1st Session
		H. R. 2381
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2009
			Mr. Conyers (for
			 himself and Ms. Woolsey) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committees on
			 Energy and Commerce and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Labor to issue an occupational
		  safety and health standard to reduce injuries to patients, direct-care
		  registered nurses, and all other health care workers by establishing a safe
		  patient handling and injury prevention standard, and for other
		  purposes.
	
	
		1.Short title; findings; table
			 of contents
			(a)Short
			 TitleThis Act may be cited as the Nurse and Health Care Worker Protection Act of
			 2009.
			(b)FindingsCongress
			 finds the following:
				(1)In 2007, direct-care registered nurses
			 ranked seventh among all occupations for the number of cases of musculoskeletal
			 disorders resulting in days away from work—8,580 total cases. Nursing aides,
			 orderlies, and attendants sustained 24,340 musculoskeletal disorders in 2007,
			 the second highest of any occupation. The leading cause of these injuries in
			 health care are the result of patient lifting, transferring, and repositioning
			 injuries.
				(2)The physical
			 demands of the nursing profession lead many nurses to leave the profession.
			 Fifty-two percent of nurses complain of chronic back pain and 38 percent suffer
			 from pain severe enough to require leave from work. Many nurses and other
			 health care workers suffering back injury do not return to work.
				(3)Patients are not
			 at optimum levels of safety while being lifted, transferred, or repositioned
			 manually. Mechanical lift programs can substantially reduce skin tears suffered
			 by patients and the frequency of patients being dropped, thus allowing patients
			 a safer means to progress through their care.
				(4)The development of
			 assistive patient handling equipment and devices has essentially rendered the
			 act of strict manual patient handling unnecessary as a function of nursing
			 care.
				(5)A
			 growing number of health care facilities have incorporated patient handling
			 technology and have reported positive results. Injuries among nursing staff
			 have dramatically declined since implementing patient handling equipment and
			 devices. As a result, the number of lost work days due to injury and staff
			 turnover has declined. Studies have also shown that assistive patient handling
			 technology successfully reduces workers’ compensation costs for musculoskeletal
			 disorders.
				(6)Establishing a safe patient handling and
			 injury prevention standard for direct-care registered nurses and other health
			 care workers is a critical component in protecting nurses and other health care
			 workers, addressing the nursing shortage, and increasing patient safety.
				(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; findings; table of contents.
					Sec. 2. Safe patient handling and injury prevention
				standard.
					Sec. 3. Protection of direct-care registered nurses and health
				care workers.
					Sec. 4. Application of safe patient handling and injury
				prevention standard to health care facilities not covered by OSHA.
					Sec. 5. Financial assistance to needy health care facilities in
				the purchase of safe patient handling and injury prevention
				equipment.
					Sec. 6. Definitions.
				
			2.Safe patient
			 handling and injury prevention standard
			(a)RulemakingNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of Labor, shall, pursuant to section 6 of
			 the Occupational Safety and Health Act of 1970 (29 U.S.C. 655), propose a
			 standard on safe patient handling and injury prevention (in this section such
			 standard referred to as the safe patient handling and injury prevention
			 standard) under such section to prevent musculoskeletal disorders for
			 direct-care registered nurses and all other health care workers handling
			 patients in health care facilities. A final safe patient handling and injury
			 prevention standard shall be promulgated not later than 2 years after the date
			 of the enactment of this Act.
			(b)RequirementsThe safe patient handling and injury
			 prevention standard shall require the use of engineering controls to perform
			 lifting, transferring, and repositioning of patients and the elimination of
			 manual lifting of patients by direct-care registered nurses and all other
			 health care workers, through the use of mechanical devices to the greatest
			 degree feasible except where the use of safe patient handling practices can be
			 demonstrated to compromise patient care. The standard shall apply to all health
			 care employers and shall require at least the following:
				(1)Each health care
			 employer to develop and implement a safe patient handling and injury prevention
			 plan within 6 months of the date of promulgation of the final standard, which
			 plan shall include hazard identification, risk assessments, and control
			 measures in relation to patient care duties and patient handling.
				(2)Each health care
			 employer to purchase, use, maintain, and have accessible an adequate number of
			 safe lift mechanical devices not later than 2 years after the date of issuance
			 of a final regulation establishing such standard.
				(3)Each health care employer to obtain input
			 from direct-care registered nurses, health care workers, and employee
			 representatives of direct-care registered nurses and health care workers in
			 developing and implementing the safe patient handling and injury prevention
			 plan, including the purchase of equipment.
				(4)Each health care
			 employer to establish and maintain a data system that tracks and analyzes
			 trends in injuries relating to the application of the safe patient handling and
			 injury prevention standard and to make such data and analyses available to
			 employees and employee representatives.
				(5)Each health care employer to establish a
			 system to document in each instance when safe patient handling equipment was
			 not utilized due to legitimate concerns about patient care and to generate a
			 written report in each such instance. The report shall list the
			 following:
					(A)The work task
			 being performed.
					(B)The reason why
			 safe patient handling equipment was not used.
					(C)The nature of the
			 risk posed to the worker from manual lifting.
					(D)The steps taken by
			 management to reduce the likelihood of manual lifting and transferring when
			 performing similar work tasks in the future.
					Such reports
			 shall be made available to OSHA compliance officers, workers, and their
			 representatives upon request within one business day.(6)Each health care
			 employer to train nurses and other health care workers on safe patient handling
			 and injury prevention policies, equipment, and devices at least on an annual
			 basis. Such training shall include providing information on hazard
			 identification, assessment, and control of musculoskeletal hazards in patient
			 care areas and shall be conducted by an individual with knowledge in the
			 subject matter, and delivered, at least in part, in an interactive
			 classroom-based and hands-on format.
				(7)Each health care
			 employer to post a uniform notice in a form specified by the Secretary
			 that—
					(A)explains the safe
			 patient handling and injury prevention standard;
					(B)includes
			 information regarding safe patient handling and injury prevention policies and
			 training; and
					(C)explains
			 procedures to report patient handling-related injuries.
					(8)Each health care employer to conduct an
			 annual written evaluation of the implementation of the safe patient handling
			 and injury prevention plan, including handling procedures, selection of
			 equipment and engineering controls, assessment of injuries, and new safe
			 patient handling and injury prevention technology and devices that have been
			 developed. The evaluation shall be conducted with the involvement of nurses,
			 other health care workers, and their representatives and shall be documented in
			 writing. Health care employers shall take corrective action as recommended in
			 the written evaluation.
				(c)InspectionsThe
			 Secretary of Labor shall conduct unscheduled inspections under section 8 of the
			 Occupational Safety and Health Act of 1970 (29 U.S.C. 657) to ensure
			 implementation of and compliance with the safe patient handling and injury
			 prevention standard.
			3.Protection of
			 direct-care registered nurses and health care workers
			(a)Refusal of
			 AssignmentThe Secretary shall ensure that a direct-care
			 registered nurse or other health care worker may refuse to accept an assignment
			 from a health care employer if—
				(1)the assignment
			 would subject the worker to conditions that would violate the safe patient
			 handling and injury prevention standard; or
				(2)the nurse or
			 worker has not received training described in section 2(a)(5) that meets such
			 standard.
				(b)Retaliation for
			 Refusal of Lifting Assignment Barred
				(1)No discharge,
			 discrimination, or retaliationNo health care employer shall
			 discharge, discriminate, or retaliate in any manner with respect to any aspect
			 of employment, including discharge, promotion, compensation, or terms,
			 conditions, or privileges of employment, against a direct-care registered nurse
			 or other health care worker based on the nurse’s or worker’s refusal of a
			 lifting assignment under subsection (a).
				(2)No filing of
			 complaintNo health care employer shall file a complaint or a
			 report against a direct-care registered nurse or other health care worker with
			 the appropriate State professional disciplinary agency because of the nurse’s
			 or worker’s refusal of a lifting assignment under subsection (a).
				(c)Whistleblower
			 Protection
				(1)Retaliation
			 barredA health care employer shall not discriminate or retaliate
			 in any manner with respect to any aspect of employment, including hiring,
			 discharge, promotion, compensation, or terms, conditions, or privileges of
			 employment against any nurse or health care worker who in good faith,
			 individually or in conjunction with another person or persons—
					(A)reports a
			 violation or a suspected violation of this Act or the safe patient handling and
			 injury prevention standard to the Secretary of Labor, a public regulatory
			 agency, a private accreditation body, or the management personnel of the health
			 care employer;
					(B)initiates,
			 cooperates, or otherwise participates in an investigation or proceeding brought
			 by the Secretary, a public regulatory agency, or a private accreditation body
			 concerning matters covered by this Act; or
					(C)informs or
			 discusses with other individuals or with representatives of health care
			 employees a violation or suspected violation of this Act.
					(2)Good faith
			 definedFor purposes of this subsection, an individual shall be
			 deemed to be acting in good faith if the individual reasonably believes—
					(A)the information
			 reported or disclosed is true; and
					(B)a violation of
			 this Act or the safe patient handling and injury prevention standard has
			 occurred or may occur.
					(d)Complaint to
			 Secretary
				(1)FilingA
			 direct-care registered nurse, health care worker, or other individual may file
			 a complaint with the Secretary of Labor against a health care employer that
			 violates this section within 180 days of the date of the violation.
				(2)Response to
			 complaintFor any complaint so filed, the Secretary shall—
					(A)receive and
			 investigate the complaint;
					(B)determine whether
			 a violation of this Act as alleged in the complaint has occurred; and
					(C)if such a
			 violation has occurred, issue an order that sets forth the violation and the
			 required remedy or remedies.
					(3)RemediesThe
			 Secretary shall have the authority to order all appropriate remedies for such
			 violations.
				(e)Cause of
			 ActionAny direct-care registered nurse or other health care
			 worker who has been discharged, discriminated, or retaliated against in
			 violation of this section may bring a cause of action in a United States
			 district court. A direct-care registered nurse or other health care worker who
			 prevails on the cause of action shall be entitled to the following:
				(1)Reinstatement,
			 reimbursement of lost wages, compensation, and benefits.
				(2)Attorneys’
			 fees.
				(3)Court
			 costs.
				(4)Other
			 damages.
				(f)NoticeA
			 health care employer shall include in the notice required under section 2(b)(7)
			 an explanation of the rights of direct-care registered nurses and health care
			 workers under this section and a statement that a direct-care registered nurse
			 or health care worker may file a complaint with the Secretary against a health
			 care employer that violates the safe patient handling and injury prevention
			 standard, including instructions for how to file such a complaint.
			(g)Addition to
			 current protectionsThe
			 worker protections provided for under this section are in addition to
			 protections provided in section 11(c) of the Occupational Safety and Health Act
			 of 1970 (29 U.S.C. 660(c)).
			4.Application of
			 safe patient handling and injury prevention standard to health care facilities
			 not covered by OSHA
			(a)In
			 generalSection 1866 of the Social Security Act (42 U.S.C.
			 1395cc) is amended—
				(1)in subsection
			 (a)(1)(V), by inserting and safe patient handling and injury prevention
			 standard (as initially promulgated under section 2 of the Nurse and Health Care
			 Worker Protection Act of 2009) before the period at the end; and
				(2)in subsection
			 (b)(4)—
					(A)in subparagraph
			 (A), inserting and the safe patient handling and injury prevention
			 standard after Bloodborne Pathogens standard; and
					(B)in subparagraph
			 (B), inserting or the safe patient handling and injury prevention
			 standard after Bloodborne Pathogens standard.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to health
			 care facilities 1 year after date of issuance of the final safe patient
			 handling and injury prevention standard required under section 2.
			5.Financial
			 assistance to needy health care facilities in the purchase of safe patient
			 handling and injury prevention equipment
			(a)In
			 GeneralThe Secretary of Health and Human Services shall
			 establish a grant program that provides financial assistance to cover some or
			 all of the costs of purchasing safe patient handling and injury prevention
			 equipment for health care facilities, such as hospitals, nursing facilities,
			 home health care, and outpatient facilities, that—
				(1)require the use of
			 such equipment in order to comply with the safe patient handling and injury
			 prevention standard; but
				(2)demonstrate the
			 financial need for assistance for purchasing the equipment required under such
			 standard.
				(b)ApplicationNo
			 financial assistance shall be provided under this section except pursuant to an
			 application made to the Secretary of Health and Human Services in such form and
			 manner as the Secretary shall specify.
			(c)Authorization of
			 AppropriationsThere are authorized to be appropriated for
			 financial assistance under this section $200,000,000, of which $50,000,000 will
			 be available specifically for home health agencies or entities. Funds
			 appropriated under this subsection shall remain available until
			 expended.
			6.DefinitionsFor purposes of this Act:
			(1)Direct-care
			 registered nurseThe term direct-care registered
			 nurse means an individual who has been granted a license by at least one
			 State to practice as a registered nurse and who provides bedside care or
			 outpatient services for one or more patients or residents.
			(2)Health care
			 workerThe term health care worker means an
			 individual who has been assigned to lift, reposition, or move patients or
			 residents in a health care facility.
			(3)EmploymentThe
			 term employment includes the provision of services under a
			 contract or other arrangement.
			(4)Health care
			 employerThe term health care employer means an
			 outpatient health care facility, hospital, nursing home, home health care
			 agency, hospice, federally qualified health center, nurse managed health
			 center, rural health clinic, or any similar health care facility that employs
			 direct-care registered nurses or other health care workers.
			
